Citation Nr: 1025680	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  10-16 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Whether the Veteran's income was excessive for the receipt of 
improved pension benefits, effective January 1, 2009.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to May 1953.

By award action February 2010, the Regional Office (RO) 
retroactively terminated the Veteran's improved pension benefits, 
effective January 2009.  The Veteran filed a timely appeal to the 
Board of Veterans' Appeals (Board).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran indicated on his substantive appeal submitted in 
March 2010 that he did not want to testify at a hearing.  
However, in a statement submitted in June 2010, the Veteran's 
representative stated the Veteran wanted to testify at a 
videoconference hearing before a Veterans Law Judge.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a 
video conference hearing before a Veterans 
Law Judge of the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


